     Case: 1:20-cv-00752 Document #: 62 Filed: 01/27/21 Page 1 of 4 PageID #:349




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CYNTHIA SEMBACH,

                Plaintiff,

          v.                                           Case No. 1:20-CV-00752

 LAKEVIEW LOAN SERVICING, LLC AND                      Hon. Andrea M. Wood
 M&T BANK; AND SAFEGUARD
 PROPERTIES MANAGEMENT, LLC

                Defendants.


         DEFENDANT M&T BANK AND LAKEVIEW LOAN SERVICING, LLC’S
              UNOPPOSED MOTION TO EXTEND FACT DISCOVERY

        NOW COMES Defendants M&T Bank (“M&T”) and Lakeview Loan Servicing, LLC

(“Lakeview”) (collectively, “Defendants”), by and through their undersigned counsel, and hereby

moves this Court for an order extending the fact discovery deadline in this case from March 30,

2021 to July 30, 2021, and, in so moving, state as follows:

1.      On January 31, 2020, Plaintiff filed the underlying Complaint (ECF No. 1).

2.      On April 22, 2020, Defendants filed a Motion to Dismiss the Complaint (ECF No. 21).

3.      On June 10, 2020, Plaintiff filed the instant First Amended Complaint (ECF No. 31).

4.      On July 1, 2020, Defendants filed a Motion to Dismiss the First Amended Complaint

(ECF No. 37).

5.      On July 27, 2020, Defendant Safeguard Properties Management, LLC (“Safeguard”) filed

a Motion to Dismiss the First Amended Complaint (ECF No. 46).

6.      On July 31, 2020, this Court entered a Minute Order setting the fact discovery deadline to

March 30, 2021 (ECF No. 49).




112980480v1
      Case: 1:20-cv-00752 Document #: 62 Filed: 01/27/21 Page 2 of 4 PageID #:350




7.      On November 27, 2020, Plaintiff served Discovery Requests on Defendants and

Safeguard.

8.      On December 8, 2020, Defendants filed a Motion to Stay Discovery (ECF No. 59).

9.      On December 21, 2020, Safeguard filed a Motion of Extension of Time to respond to

Plaintiff’s discovery requests (ECF No. 60).

10.     On December 21, Defendants filed a Motion for Extension of Time to respond to

Plaintiff’s discovery requests (ECF No. 61).

11.     The Motions to Dismiss, Motions for Extension of Time, and Motion to Stay Discovery

remain pending before this Court.

12.     Defendants now seek an order from this Court extending the fact discovery deadline to

July 30, 2021.

13.     On January 26, 2021, counsel for Defendants contacted counsel for Plaintiff and counsel

for Safeguard regarding concurrence with the instant motion. At that time, counsels for Plaintiff

and Safeguard stated they had no objection to the relief sought in the instant motion.

14.     This motion is not made for delay, but only to permit orderly resolution of the issues in

this case.

        WHEREFORE Defendants M&T Bank and Lakeview Loan Servicing, LLC respectfully

request that this Court enter an order extending the fact discovery deadline to July 30, 2021, and

for such other relief this Court finds just and equitable.




112980480v1
     Case: 1:20-cv-00752 Document #: 62 Filed: 01/27/21 Page 3 of 4 PageID #:351




Dated: January 27, 2021                Respectfully submitted,

                                       M&T Bank and Lakeview Loan Servicing, LLC

                                       By: /s/ Punit K. Marwaha
                                       Punit K. Marwaha, Esq.
                                       TROUTMAN PEPPER HAMILTON SANDERS
                                       LLP
                                       227 West Monroe Street, Suite 3900
                                       Chicago, IL 60606
                                       Phone: (312) 759-5949
                                       punit.marwaha@troutman.com
                                       Attorney for Defendants




112980480v1
     Case: 1:20-cv-00752 Document #: 62 Filed: 01/27/21 Page 4 of 4 PageID #:352




                                CERTIFICATE OF SERVICE

        I hereby certify that this motion was electronically filed with the Clerk using the CM/ECF

system, which will send a notice of electronic filing to all registered users of the CM/ECF system.



Dated: January 27, 2020                              /s/ Punit K. Marwaha
                                                     Punit K. Marwaha




112980480v1
